Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 1.1 Vulcan Materials Company 10.125% Notes due 2015 10.375% Notes due 2018 Purchase Agreement January 23, 2009 Goldman, Sachs & Co., 85 Broad Street, New York, New York 10004. Ladies and Gentlemen: Vulcan Materials Company, a New Jersey corporation (the Company), proposes, subject to the terms and conditions stated herein, to issue and sell to you (the Purchaser) (i) $150,000,000 aggregate principal amount of 10.125% Notes due 2015 and (ii) $250,000,000 aggregate principal amount of 10.375% Notes due 2018 (together, the Securities). 1. The Company represents and warrants to, and agrees with, the Purchaser that: (a) A preliminary offering circular, dated January 22, 2009 (the Preliminary Offering Circular) and an offering circular, dated January 23, 2009 (the Offering Circular), have been prepared in connection with the offering of the Securities. The Preliminary Offering Circular, as amended and supplemented immediately prior to the Applicable Time (as defined in Section 1(b)), is hereinafter referred to as the Pricing Circular. Any reference to the Preliminary Offering Circular, the Pricing Circular or the Offering Circular shall be deemed to refer to and include the Companys most recent Annual Report on Form 10-K and all subsequent documents filed with the United States Securities and Exchange Commission (the Commission) pursuant to Section 13(a), 13(c) or 15(d) of the United States Securities Exchange Act of 1934, as amended (the Exchange Act) on or prior to the date of such circular and any reference to the Preliminary Offering Circular or the Offering Circular, as the case may be, as amended or supplemented, as of any specified date, shall be deemed to include (i) any documents filed with the Commission pursuant to Section 13(a), 13(c) or 15(d) of the Exchange Act after the date of the Preliminary Offering Circular or the Offering Circular, as the case may be, and prior to such specified date and (ii) any Additional Issuer Information (as defined in Section 5(f
